     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENDRIX M. MONTECASTRO,                           No. 1:19-cv-01065-NONE-BAM (PC)
12                        Plaintiff,
                                                        FINDINGS AND RECOMMENDATION
13            v.                                        RECOMMENDING DISMISSAL OF ACTION
                                                        FOR FAILURE TO STATE A COGNIZABLE
14    NEWSOME, et al.,                                  CLAIM FOR RELIEF
15                        Defendants.                   (ECF No. 1)
16                                                      FOURTEEN (14) DAY DEADLINE
17

18

19           Plaintiff Hendrix M. Montecastro (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21      I.         Procedural Background

22           This action was originally filed jointly by Plaintiff and Paul Adams, another state prisoner.

23   (Doc. 1, p. 2.) The action purported to allege class action claims for a class of inmates,

24   represented by Plaintiff and Paul Adams. On August 14, 2019, the assigned magistrate judge

25   determined that this action should be severed, and that each plaintiff should proceed separately on

26   his own claim. (Doc. 4.) Plaintiff filed objections on August 28, 2019, a motion for

27   reconsideration as to the case’s class action status on September 27, 2019, and further objections

28   to the order to sever the action on September 30, 2019. (Doc. 7, 10, 11.)
                                                        1
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 2 of 9


 1           A petition for writ of mandamus was denied by the Ninth Circuit Court of Appeals on

 2   November 21, 2019. (Doc. 13.) Plaintiff then filed a motion demanding a ruling on his pending

 3   objections to the magistrate judge’s orders on February 21, 2020. (Doc. 15.) A second petition

 4   for writ of mandamus was denied by the Ninth Circuit on June 25, 2020. (Doc. 17.)

 5           Plaintiff objected to the magistrate judge’s severance of the case into two separate actions

 6   and argued that this action should be certified as a class action, with him acting as class counsel.

 7   On March 22, 2021, the district judge assigned to this case ruled that the two plaintiffs were

 8   properly severed into separate cases and that this case may not proceed as a class action, as

 9   Plaintiff, a layperson, cannot represent the interests of a class. (Doc. 18.) Plaintiff’s complaint,

10   filed on August 2, 2019, is now before the Court for screening. (Doc. 1.)

11   II.     Screening Requirement and Standard

12           The Court is required to screen complaints brought by prisoners seeking relief against a

13   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

14   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

15   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

16   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

17           A complaint must contain “a short and plain statement of the claim showing that the

18   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

19   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

20   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
21   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

22   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

23   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

24           To survive screening, Plaintiff’s claims must be facially plausible, which requires

25   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

26   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret
27   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

28   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility
                                                          2
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 3 of 9


 1   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

 2             III.    Plaintiff’s Allegations

 3             Plaintiff is currently housed at California Correctional Institution, in Tehachapi,

 4   California, where the allegations in the complaint took place. Plaintiff names the following

 5   defendants: (1) Galvin Newsome,1 Governor of California, (2) Ralph M. Diaz, Secretary of

 6   California Department of Corrections (“CDCR”), and (3) Does 1-10. Defendants are sued in their

 7   official capacities.
             Plaintiff alleges an Eighth Amendment violation for deliberate indifference to serious
 8
     basic human need or the minimal civilized measure of life’s necessities. Plaintiff alleges
 9
     Defendants refuse to establish reasonable compensation for prison labor, and that paying
10
     prisoners only $0.08 up to $0.37 per hour is deliberate indifference and denies basic human
11
     needs. Plaintiff alleges that he is being denied rehabilitation to be able to function in society and
12
     to be able to do so mentally and emotionally. Not paying Plaintiff basic minimum wage is cruel
13
     and unusual punishment. Since CDCR elects to pay inmates wages and establish work positions,
14
     such low wage amounts are unreasonable and violation of the Eighth Amendment. These wages
15
     put Plaintiff lower than the lowest class of society. Plaintiff alleges he has been denied the right
16
     to function in the mainstream of society and deprived of rehabilitation. Plaintiff contends that he
17
     has a statutory right to work benefits which include reasonable pay. Plaintiff suffers denial of
18
     basic human needs and minimal civilized measure of life’s necessities because rehabilitation
19
     consists of being able to function in mainstream society, which cannot be achieved if Plaintiff is
20
     homeless upon release (all housing programs are so overly crowded). Plaintiff has been denied,
21
     through the deliberate indifference of Defendants, the ability to earn and save money for his
22
     release from prison, which would include paying restitution and he cannot get financially secure.
23
               On June 15, 2019, Plaintiff sent an 11-page letter to both Defendants stating his position,
24
     which Defendants ignored.
25
               In claims 1 and 3, Plaintiff alleges violation of the Eighth Amendment, deliberate
26   indifference, the Rehabilitation Act of 1973, 29 U.S.C. §794, for not providing basic necessities
27

28   1
         The court has listed the name as it is spelled in the complaint.
                                                            3
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 4 of 9


 1   or minimal civilized measure of life’s necessities. In claim 2, Plaintiff alleges intentional
 2   infliction of emotional injury in violation of the constitution for not being paid minimum wage.
 3   Plaintiff also alleges violation under various California laws, such as California Proposition 57;
 4   California Constitution; and California Title 15, Art. 3 §3041.2 (pay rates).

 5           As remedies, Plaintiff seeks declaratory judgment that his rights have been violated, seeks

 6   injunctive relief granting minimum wage which is $12.00 per hour, and other relief as the Court

 7   deems proper.

 8           IV.     Discussion

 9           Plaintiff’s complaint fails to state a cognizable claim under 42 U.S.C. § 1983.

10           A. Fourteenth Amendment and Eighth Amendment

11           Plaintiff fails to state a cognizable claim under either the Fourteenth Amendment or

12   Eighth Amendment. For the reasons explained below there is no constitutional right to a prison

13   job, or its benefits, including pay.

14           “[T]he Due Process Clause of the Fourteenth Amendment 'does not create a property or
     liberty interest in prison employment[.]’” Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004)
15
     (quoting Ingram v. Papalia, 804 F.2d 595, 596 (10th Cir.1986) (per curiam); and citing Baumann
16
     v. Ariz. Dep't of Corr., 754 F.2d 841, 846 (9th Cir.1985)); see also Rainer v. Chapman, 513
17
     Fed.Appx. 674, 675 (9th Cir. 2013) (holding that the district court properly dismissed the
18
     California prisoner-plaintiff's “due process claims based on his removal from his work
19
     assignment and transfer from the facility where his job was located because these allegations did
20
     not give rise to a constitutionally protected liberty or property interest”); Barno v. Ryan, 399
21
     Fed.Appx. 272, 273 (9th Cir. 2010) (holding that possible loss of a state prison job due to a
22
     California state prisoner's classification as a sex offender did not violate the prisoner's Fourteenth
23
     Amendment or Eighth Amendment rights); Gray v. Hernandez, 651 F. Supp. 2d 1167, 1177 (S.D.
24
     Cal. 2009) (stating that “[w]hile state statutes and prison regulations may grant prisoners liberty
25
     interests sufficient to invoke due process protections, the instances in which due process can be
26
     invoked are significantly limited,” and holding that a California state prisoner had not shown “a
27
     right to prison employment” protected under the Due Process Clause); Hunter v. Heath, 95 F.
28
                                                        4
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 5 of 9


 1   Supp. 2d 1140, 1147 (D. Or. 2000) (“It is uniformly well established throughout the federal
 2   circuit courts that a prisoner's expectation of keeping a specific prison job, or any job, does not
 3   implicate a property or liberty interest under the Fourteenth Amendment.”), rev'd on other
 4   grounds, 26 Fed.Appx. 764, 755 (9th Cir. 2002).

 5           Under the Eighth Amendment, “[p]rison officials have a duty to ensure that prisoners are

 6   provided adequate shelter, food, clothing, sanitation, medical care, and personal safety.” Johnson

 7   v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Conditions of confinement may, however, be harsh

 8   and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981). To challenge the conditions

 9   of confinement under the Eighth Amendment, a plaintiff must meet both an objective and

10   subjective test. Id. The objective prong requires a showing that the deprivation was sufficiently

11   serious to form the basis for an Eighth Amendment violation. Id. As to the subjective prong of the

12   Eighth Amendment analysis, prisoners must establish prison officials’ “deliberate indifference” to

13   the unconstitutional conditions of confinement to establish an Eighth Amendment violation.

14   Farmer v. Brennan, 511 U.S. 825, 834 (1994).

15          A prison job, however, is not a basic human need and the loss thereof does not give rise to
16   an Eighth Amendment violation. See Barno v. Ryan, 399 F. App'x 272, 273 (9th Cir. 2010)
17   (unpublished opinion) (potential loss of prison job caused by erroneous sex offender classification
18   does not give rise to Eighth Amendment claim); Cox v. Pacholke, No. C12-5421 BHS/KLS, 2012
19   WL 5877513, at *4, 2012 U.S. Dist. LEXIS 165914, at *9-10 (W.D. Wash. Oct. 9, 2012) (finding
20   that “[t]here is no constitutional right to receive and retain a particular prison job assignment” so
21   termination from employment does not violate the Eighth Amendment); Pack v. Lizarraga, 2020
22   WL 1304478, at *2 (E.D. Cal. Mar. 19, 2020) (the loss of plaintiff's prison job does not violate
23   any federal constitutional right).
24          If an inmate has no constitutionally protected interest in maintaining a particular job
25   assignment, then, a fortiori, he has no constitutionally protected interest in any benefit that may
26   stem from maintaining a particular job assignment. Courts which have considered this issue
27   agree; there is not a constitutionally protected right in prison pay. Perry v. W. Va. Corr. Indus.,
28
                                                        5
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 6 of 9


 1   No. 5:15CV139, 2018 WL 6579169, at *5 (N.D.W. Va. Dec. 13, 2018) (denial of prison pay or

 2   any benefit that stems from the prison job does not violate the constitution), aff'd sub nom., Perry

 3   v. Whitehead, 771 F. App'x 241 (4th Cir. 2019); Barlow v. Lopes, No. 85-CV-0529, 1985 WL

 4   8795, at *1 (D. Conn. 1985) (the constitution has withstood attacks by prisoners for low pay or no

 5   pay) (citing cases); Edwards v. New York State Dep't of Corr. & Cmty. Supervision, No.

 6   919CV0254MADATB, 2019 WL 1978803, at *7 (N.D.N.Y. May 3, 2019) (plaintiff's due process

 7   claim arising from allegations that he is paid unfair wages is dismissed for failure to state a claim

 8   upon which relief may be granted.) “Further, as the Constitution and federal law do not create a

 9   property right for inmates in a job, they likewise do not create a property right to wages for work

10   performed by inmates.” Carter v. Tucker, 69 Fed.Appx. 678, 680 (6th Cir. 2003); Sigler v.

11   Lowrie, 404 F.2d 659, 661 (8th Cir. 1968), cert. denied, 395 U.S. 940, 89 S.Ct. 2010, 23 L.Ed.2d

12   456 (1969) (prisoner has no constitutional right to be paid for his prison labor and such

13   compensation is by grace of the state). No constitutional right would be violated even if Plaintiff

14   only received half of his expected pay resulting from half being deducted to pay his debt to the

15   institution. See Singleton v. Page, No. 96-2637, 1999 WL 1054594, at *1 (7th Cir. Nov. 17, 1999)

16   (finding that since there was no legal basis for the prisoner’s asserted property interest in withheld

17   state pay, his due process arguments failed); James v. Quinlan, 866 F.2d 627, 630 (3d Cir. 1989)

18   (finding that the requirement that inmates assign one-half of their savings from prior prison work

19   in order to continue in their Federal Prison Industries job assignments did not violate their due

20   process rights); Martin v. Gregory, No. 1:16-CV-P29-GNS, 2016 WL 3964462, at *4 (W.D. Ky.
21   July 20, 2016) (no right to object to fees taken from prison pay). Plaintiff has no constitutional

22   right to educational, vocational or rehabilitative programs. See Rhodes v. Chapman, 452 U.S. 337,

23   348 (1981) (deprivation of job and educational opportunities did not amount to an Eighth

24   Amendment violation).

25          Plaintiff does not complain that he is being denied basic necessities or minimal civilized

26   measure of life’s necessities while incarcerated. Rather, he complains of post-incarcerated
27   impacts from the lack of wages he receives while incarcerated. Plaintiff complains he wishes to

28   be paid minimum wage so that he may save sufficient money in anticipation of release from
                                                        6
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 7 of 9


 1   prison, and he may support himself upon release. While a laudable goal for Plaintiff to

 2   contemplate, the Constitution does not provide the protection he seeks. Neither Due Process in

 3   the Fourteenth Amendment nor the Eighth Amendment protect wages for a prisoner’s prison job.

 4            B. Injunctive Relief

 5            Plaintiff seeks injunctive relief in this action. Federal courts are courts of limited

 6   jurisdiction and in considering a request for injunctive relief, the Court is bound by the

 7   requirement that as a preliminary matter, it have before it an actual case or controversy. City of

 8   Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge Christian Coll. v. Ams. United for

 9   Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If the Court does not have an

10   actual case or controversy before it, it has no power to hear the matter in question. Id.

11            Further, requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of

12   the Prison Litigation Reform Act [“PLRA”], which requires that the Court find the “relief

13   [sought] is narrowly drawn, extends no further than necessary to correct the violation of the

14   Federal right, and is the least intrusive means necessary to correct the violation of the Federal

15   right.” In cases brought by prisoners involving conditions of confinement, any injunction “must

16   be narrowly drawn, extend no further than necessary to correct the harm the court finds requires

17   preliminary relief, and be the least intrusive means necessary to correct the harm.” 18 U.S.C. §

18   3626(a)(2). Moreover, where, as here, “a plaintiff seeks a mandatory preliminary injunction that

19   goes beyond maintaining the status quo pendente lite, ‘courts should be extremely cautious’ about

20   issuing a preliminary injunction and should not grant such relief unless the facts and law clearly
21   favor the plaintiff.” Committee of Central American Refugees v. I.N.S., 795 F.2d 1434, 1441 (9th

22   Cir. 1986), quoting Martin v. International Olympic Committee, 740 F.2d 670, 675 (9th Cir.

23   1984).
              The injunctive relief Plaintiff is seeking, payment of minimum wage, goes beyond what
24
     would be allowed under the PLRA as it is not narrowly tailored to address the violations of the
25
     rights at issue in this action and is too intrusive. Further, an injunction cannot be based on
26
     speculative injury. Caribbean Marine Servs. Co., Inc. v. Baldridge, 844 F.2d 668, 674-75 (9th
27
     Cir. 1988). Therefore, the Court cannot grant broad requests for relief or requests based on the
28
                                                          7
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 8 of 9


 1   possibility of an injury.
 2       C. State Law Claims
 3           Plaintiff may be attempting to allege negligence.
 4           Under 28 U.S.C. § 1367(a), in any civil action in which the district court has original

 5   jurisdiction, the “district courts shall have supplemental jurisdiction over all other claims that are

 6   so related to claims in the action within such original jurisdiction that they form part of the same

 7   case or controversy under Article III of the United States Constitution,” except as provided in

 8   subsections (b) and (c). The Supreme Court has stated that “if the federal claims are dismissed

 9   before trial, ... the state claims should be dismissed as well.” United Mine Workers of Am. v.

10   Gibbs, 383 U.S. 715, 726 (1966).

11           Although the Court may exercise supplemental jurisdiction over state law claims, Plaintiff

12   must first have a cognizable claim for relief under federal law. 28 U.S.C. § 1367.

13           Further, the Government Claims Act requires exhaustion of Plaintiff's state law tort claims

14   with the California Victim Compensation and Government Claims Board, and Plaintiff is required
     to specifically allege compliance in his complaint. Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th
15
     201, 208–09 (Cal. 2007); State v. Superior Court of Kings Cty. (Bodde), 32 Cal. 4th 1234, 1239
16
     (Cal. 2004); Mabe v. San Bernardino Cty. Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th
17
     Cir. 2001); Mangold v. California Pub. Utils. Comm'n, 67 F.3d 1470, 1477 (9th Cir. 1995);
18
     Karim– Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 627 (9th Cir. 1988). Plaintiff has not
19
     alleged he has complied with the Government Claims Act for his state law claim.
20
         D. Further Leave to Amend Futile
21
             Leave to amend should be granted if it appears possible that the defects in the complaint
22
     could be corrected, especially if a plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th
23
     Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant
24
     must be given leave to amend his or her complaint, and some notice of its deficiencies, unless it is
25
     absolutely clear that the deficiencies of the complaint could not be cured by amendment.” (citing
26
     Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)). However, if, after careful consideration, it
27
     is clear that a complaint cannot be cured by amendment, the court may dismiss without leave to
28
                                                         8
     Case 1:19-cv-01065-NONE-BAM Document 19 Filed 03/25/21 Page 9 of 9


 1   amend. Cato, 70 F.3d at 1005-06. The undersigned finds that, as set forth above, Plaintiff's
 2   allegations fail to state a federal claim for relief and amendment would be futile. Accordingly,
 3   Plaintiff's complaint should be dismissed without leave to amend.
 4          V. Conclusion and Recommendation

 5          IT IS HEREBY RECOMMENDED as follows:

 6          1. The federal claims in this action be dismissed, with prejudice, based on Plaintiff’s

 7               failure to state a cognizable claim upon which relief may be granted; and

 8          2. The Court decline to exercise supplemental jurisdiction over Plaintiff’s purported state

 9               law claims.

10          This Findings and Recommendation will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

12   days after being served with this Findings and Recommendation, Plaintiff may file written

13   objections with the Court. The document should be captioned “Objections to Magistrate Judge's

14   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
     specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
15
     838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
16

17
     IT IS SO ORDERED.
18

19      Dated:     March 25, 2021                             /s/ Barbara   A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       9
